NON-FINAL OFFICE ACTION
This Office Action is a Reissue of U.S. Application No. 14/179,318 (the ‘318 application) now U.S. Patent No. 10,055,202 B2 issued on August 21, 2018 to Peed (the ‘202 patent). 
The status of the claims amended on 9/22/2020 is as follows;
Claims 1, and 11-41 are pending.
Claims 1 is an amended original claim.
Claims 2-10 are new claims that were canceled before examination.
Claims 11-41 are new claims
Claims 1, and 11-41 are rejected.

REJECTIONS BASED UPON RECAPTURE
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.


Claims 11-41 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
Below are the pertinent Examiners’ findings of fact relevant to this rejection:
02/12/2014	The ‘318 Application was filed with claim 1 which was a computer implemented method.
05/19/2016 – 1/19/2018	The original examiner issued a series of office actions rejecting Claim 1 which was cancelled and replaced by claim 2 which was cancelled and replaced by claim 3 in order to get over a plurality of prior art references that were applied under 35 USC 103 and 35 USC 101.  The final rejection of claim 3 as being unpatentable over Chong 7,917,888 in view of Bowman-Amuah 6,636,242 in further view of Notarius 2002/0123957.

MAR 2018 Response").  The applicant argued claim 3 now recited the features of;

    PNG
    media_image1.png
    770
    609
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    568
    612
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    294
    569
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    460
    615
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    373
    613
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    104
    604
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    207
    700
    media_image7.png
    Greyscale

….

    PNG
    media_image7.png
    207
    700
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    282
    655
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    386
    616
    media_image9.png
    Greyscale


5/21/2018	The examiner issued a notice of allowance.  The reasons for allowance given are as follows.

    PNG
    media_image10.png
    304
    674
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    656
    media_image11.png
    Greyscale




SGL(A) 	MAR 2018 Response 
As amended, and presented above, independent claim 3 and the attorneys arguments represent an SGL.



A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
“(1) 	first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) 	next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) 	finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”    See MPEP §1412.02(I).
Regarding step 1, upon review of claims 11-41 of the present reissue application in comparison to claims 1 of the ‘202 Patent, Examiners find that Applicant through the 
BS(A) 		Argued in the MAR 2018 Response 
As amended, independent claim 3 recite the features presented and argued above.


	Regarding step 2, Examiners find herein that these broadening and/or deletions in at least claims 11-41 of the ‘126 reissue are directed specifically to the subject matter surrendered in the original prosecution.  The broadening aspect identified in BS(A), are directed to SGL(A), determined above.  

Regarding step 3, Examiners determined that the claims have not been materially narrowed in other respects to overcome the broadening aspect to avoid recapture.  If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. See MPEP 1412.02 (I)(C). Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. See Id.
As noted above, Examiners found, that SGL(A), are absent from new claims independent claims 11, 19, 27, and 35 and dependent claims 12-18, 20-26, 28-34 and 36-41.  Accordingly, Examiners conclude a recapture rejection of claims 11-41 is proper on this basis.
Claim Interpretation

During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).  Therefore, unless one of the exceptions applies below, Examiner will interpret the limitations of the claims using the broadest reasonable interpretation.
            Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  Although the claims herein recite neither “step for” nor “means for”, a three prong test will be performed (As noted in MPEP §2181) to determine if there is a means-plus-function type or step-plus-function type limitation in a claim:

(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function

(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
The claims recite the following Functional Phrases:
            Claims 11 and  19  recites:
FP#1: a Processor configured to provide a graphical user interface comprising a hierarchical visual management tool and operable to manage and update relational information within a hierarchy,;

FP#2 : a memory configured to store data comprising instructions to operate the processor;

FP#3:  a communications interface that is configured to communicate with the processor and the memory to facilitate data transfer and configured to present the graphical user interface to one or more users through one or more client devices

FP#4:  a database for maintaining the relational information

Claims 27 recites:

FP#5 a processor configured to: (1) receive a business process flow diagram from a user, the business flow diagram associated with relational information, (2) transform the received process flow diagram into a plurality of business process workflow functions, and (3) generate a software application based upon the business flow diagram or the plurality of business process workflow functions;

FP#6 a storage device for maintaining the relational information, 

Claims 35 recites:


FP#7 a processor configured to: (1) receive a business process flow diagram from a user, the business flow diagram associated with relational information, (2) transform the received business process flow diagram into a plurality of business process workflow functions, and (3) transform the plurality of business process workflow functions into a natural language description of the business process flow diagram;





            Claims 12, 20 and 28 further recites: 

FP#9: the processor being further configured to: translate a first business process workflow function into a natural language textual description of the first business process workflow function

Claims 13, 21, 29 and 36 recite:

FP#10: the processor being further configured to:

generate a plurality of API document calls based at least in part on linked relational information and one or more of the plurality of business process workflow functions.

Claim 14, 22, 30 and 37 recite:

FP#11: the processor being further configured to:

produce an HTML form, wherein the HTML form is created based at least in part on the linked relational information, and one or more of the plurality of business process workflow functions.


Claim 15, 23, 31 and 38 recite:

FP#12: the processor being further configured to:

generate an input form for required HTML form data, wherein the input form is generated based at least in part using the linked relational information, API response data and one or more of the plurality of business process workflow functions



Claim 18, 26, 34 and 41 recite:

FP#13: the graphical user interface being further configured to allow drag and drop outline mapping to create a flow chart of the business process steps.





3-Prong Analysis: Prong (A)
As an initial matter, the Examiner finds that FP#1-FP#9 do not use the phrase “step for” or “means for”.  The issue arising under Prong (A) then becomes whether or not the lack of use of the phrase “step for” or “means for” takes FP#1-FP#4 out of the ambit of §112(f).  After reviewing this limitations, Examiners find that FP#1-FP#13 recite the following functions: 

FP#1, 5, 7, 9-12: a Processor configured to  (perform the steps of the claim)

FP#2 : a memory configured to store data comprising instructions to operate the processor;

FP#3:  a communications interface that is configured to communicate with the processor and the memory to facilitate data transfer and configured to present the graphical user interface to one or more users through one or more client devices

FP#4 and 6:  a database for maintaining the relational information

FP#13: the graphical user interface being further configured to allow drag and drop outline mapping to create a flow chart of the business process steps.



In other words, the memory, processor, and communications interface database and GUI are being “configured to” are simply generic place holders for the term “means” in performing the recited functions of storing, performing the steps of the claim and communicating, maintaining the relational information and dragging and dropping respectively. 

Here, the examiners find that the following:
Regarding FP#2, a skilled artisan would understand a “Memory” as a term of art having a known structure that performs the claimed storing. Hence, FP#2 fails prong A.


Regarding FP#3, a skilled artisan would understand a “a communications interface” as a term of art having a known structure that performs the function of communicating information.  Storage is defined in Column 3:30-4:23. Hence, FP#4 fails prong A. 

Regarding FP#4, a skilled artisan would understand a “a database for maintaining the relational information” as a term of art having a known structure that performs the function of communicating information.  Database is defined in Column 2:31-61. Hence, FP#4 fails prong A. 

Regarding FP#13, a skilled artisan would understand a “graphical user interface being further configured to allow drag and drop outline mapping to create a flow chart of the business process steps” as a term of art having a known structure that performs the function of communicating information.  GUI is defined in Column 2:9-30. Hence, FP#4 fails prong A. 

Id) Dependent claims are limited to the corresponding structure unless they are found to be further limiting.[1]


3-Prong Analysis: Prong (B)
FP#1, 5, 7, 9-12 meet invocation prong (B) because they recite the functions for the “processor to perform the recited function of perform the specific steps of the claim as outlined above without special programming. (e.g. an algorithm).


3-Prong Analysis: Prong (C)
FP#1, 5, 7, 9-12 meet invocation prong (C) because FP#1, and 5-8 do not recite sufficient structure for performing the entire claimed function.  Based upon a review of the aforementioned claims, the Examiners find that FP#1 and 5-8 that the structure of the processor is found in column 3:39-4:22 disclose a general purpose computer that is used for performing the functions explained in the respective blocks of the block diagram of figure 1 and 2. Therefore any general purpose processor that can perform the steps outlined in the claims.
In view of the Examiners findings above that FP#1, 5, 7, 9-12  meets invocation prongs (A)-(C), the Examiners conclude FP#1, 5, 7, 9-12 invoke interpretation under 35 U.S.C. §112 (f).


	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiner finds that Patent Owner has not provided any lexicographic definitions, either express or implied, for any claim terms or phrases with any reasonable clarity, deliberateness and precision.  Examiner concludes that Applicant has not acted as its own lexicographer.



Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 of the 8/27/2021 claims set have the amended limitation “embedded data comprises data”.  However in this version of the claim the underlining is not present for comprises data.  See also 37 C.F.R. 1.173(b) for making amendments in reissue applications. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, 19 the new figure 3 and the amendment to the specification of 8/21/2020 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 11, and 19 recites the claim limitation of “a hierarchical visual management tool” and “a hierarchy”. These terms are not defined in the specification.  For the purpose of examination, the claims term will be construed as a “a relational database management system which is accessed using a SQL database query see ‘202 2:40-414.
Claim 1 recites;
embedding first embedded data within a first graphic user interface, wherein the first embedded data identifies at least a first user involved in the selected business process;
embedding second embedded data within a second graphic user interface, wherein the second embedded data identifies a decision to be received by the first user;
embedding third embedded data within a third graphic user interface, wherein the third embedded data is comprised of identification of an authorization to be received from a second user;
embedding fourth embedded data within a fourth graphic user interface, wherein the fourth embedded data is comprised of data identifying a first work product to be produced by a third user;
embedding fifth embedded data within a fifth graphic user interface, wherein the fifth embedded data comprises data identifying a work product template;

These terms are not described in the specification.  For purposes of examination the claim terms will be defined as a step in a flow chart since the specification at ‘202 2:14-24 does define the following;
 In embodiments of the disclosure, the GUI 108 facilitates drag-and-drop outline mapping to create a process flow diagram (e.g., a flow chart) of a business process. The information associated with business process workflow can include, but is not necessarily limited to: identification of one or more users involved in a business process, information to be conveyed to one or more users, a decision to be received from one or more users, an authorization to be received from one or more users, work product to be produced by one or more users, a work product template, and so forth. 

The new Figure 3 and the amendment to the specification of 8/21/2020 are new matter and cannot be added to specification since the amendments contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention or the added subject matter.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations noted above in FP#1, 5, 7, 9-12 which correspond to claims 11-15, 19-23, 27-31, and 35-38 that describe “A processor configured to” perform the steps 
The disclosure is devoid of any structure that performs the functions in the claims. The specification points the system processor in figure 2 and the system of Figure 1 to provide the structure that will perform the claims limitations.  When looking to the specification nothing describes what is in 112 process definition module, 114 forms design module, 116 service design module, 118 dynamic entity module or 120 integration point module nor are there any algorithms associated with the claim limitations or modules.
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 251
Claim 1, 11, and 19 figure 3 and the amendments to the specification are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is as follows:
Please see the 35 USC 112(a) New matter rejection above.

Original Patent Requirement

Claims 1, 11 and 19 are rejected under 35 U.S.C. 251 as being in violation of the

Section 251 requires that reissue is for "the invention disclosed in the original patent." In order to satisfy the original patent requirement, "[i]t must appear from the face of the instrument that what is covered by the reissue was intended to have been covered and secured by the original." U.S. Indus. Chems., Inc. v. Carbide & Carbon Chems. Corp., 315 U.S. 668,676 (1942). Furthermore, "it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification." Id. In other words, the original patent "must clearly and unequivocally disclose the newly claimed invention as a separate invention." Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d 1354, 1362 (Fed. Cir. 2014).
In the present case, it does not appear from the face of the original patent that applicant intended to cover and secure a hierarchical visual management tool alone or that 
embedding first embedded data within a first graphic user interface, wherein the first embedded data identifies at least a first user involved in the selected business process;
embedding second embedded data within a second graphic user interface, wherein the second embedded data identifies a decision to be received by the first user;
embedding third embedded data within a third graphic user interface, wherein the third embedded data is comprised of identification of an authorization to be received from a second user;
embedding fourth embedded data within a fourth graphic user interface, wherein the fourth embedded data is comprised of data identifying a first work product to be produced by a third user;
embedding fifth embedded data within a fifth graphic user interface, wherein the fifth embedded data comprises data identifying a work product template;

a hierarchical visual management tool alone is a separate invention within the four corners of the ‘202 specification. The original patent discloses managing a business process workflow. 
The title is "BUSINESS PROCESS WORKFLOW SYSTEM" 
The abstract recites: " A computer-implemented method includes receiving a description associated with a business process workflow via a graphical user interface, the description comprising a process flow diagram; and causing a processor to generate at least one of a software application or a natural language description of the business process workflow based upon the description. "  
The background then discloses Generally, a business process includes activities or tasks for providing a service and/or producing a product for a customer or customers. 1:5
The summary is drawn to a computer-implemented method includes receiving a description associated with a business process workflow via a graphical user interface, the description comprising a process flow diagram; and causing a processor to generate at least one of a software application or a natural language description of the business process workflow based upon the description.. (e.g. at 1:10-18)
Figs. 1 and 2 disclose the system 100 with various modules 110-120. For example at 2:31-61 the ‘202 specification recites 
(7) The system 100 includes a process definition module 112, which is used to define information associated with business process workflow. For example, the GUI 108 provides a drag-and-drop interface configured to allow a user to select (e.g., drag) business process steps and/or business process functions to define business process workflow. The information associated with business process workflow received by the process definition module 112 is stored in a database 110. In embodiments of the disclosure, the database 110 implements a relational database management system (RDBMS), which is accessed using an SQL database query. The system 100 also includes a forms design module 114, which is used to design a form (e.g., an HTML form) that describes business process workflow. A form designed using the forms design module 114 is stored in the database 110 and can be accessed using, for example, an SQL database query.
(8) The system 100 further includes a service design module 116, which is used to provide input forms for the forms design module 114. The input forms can be configured using API document calls and supplied to the forms design module 114. The input forms can be stored in the database 110 and accessed using, for example, an SQL database query. The system 100 also includes a dynamic entity module 118, which can be used to create forms that are mirrored in the database 110. The forms created using the dynamic entity module 118 can also be stored on one or more of the client devices 104. In some embodiments, the system 100 includes an integration point module 120, which allows a user to configure a web page with a more complex data representation (e.g., with respect to HTML forms designed via the forms design module 114).


There is no disclosure of a a hierarchical visual management tool alone or that 
embedding first embedded data within a first graphic user interface, wherein the first embedded data identifies at least a first user involved in the selected business process;
embedding second embedded data within a second graphic user interface, wherein the second embedded data identifies a decision to be received by the first user;
embedding third embedded data within a third graphic user interface, wherein the third embedded data is comprised of identification of an authorization to be received from a second user;
embedding fourth embedded data within a fourth graphic user interface, wherein the fourth embedded data is comprised of data identifying a first work product to be produced by a third user;
embedding fifth embedded data within a fifth graphic user interface, wherein the fifth embedded data comprises data identifying a work product template;


    PNG
    media_image12.png
    630
    521
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    342
    509
    media_image13.png
    Greyscale


This situation is also somewhat analogous to the recent Federal Circuit decision in Forum US, Inc. v. Flow Valve, LLC, Appeal No. 2018-1765 (Fed. Cir. Jun. 17, 2019). In Forum US, the original patent claims were drawn to a workpiece having a body member and a plurality of arbors (arbors circled): Forum US, slip op. at 3-4. In reissue, patentee broadened the claims to remove the requirement as to arbors. Id. at 5. The Federal Circuit determined that the new claims did not comply with the original patent requirement of section 251 because the face of the patent did not disclose any arbor-less embodiment, and the abstract, summary of invention, and all disclosed embodiments included arbors. Id. at 9. The Court concluded that the specification did not clearly and unequivocally disclose an embodiment without arbors, thus the original patent requirement was violated by broadening the claims to no longer require arbors. Id. at 10. Similarly, the patent here does not clearly and unequivocally disclose any embodiment with a hierarchical visual management tool alone or that 
embedding first embedded data within a first graphic user interface, wherein the first embedded data identifies at least a first user involved in the selected business process;
embedding second embedded data within a second graphic user interface, wherein the second embedded data identifies a decision to be received by the first user;
embedding third embedded data within a third graphic user interface, wherein the third embedded data is comprised of identification of an authorization to be received from a second user;
embedding fourth embedded data within a fourth graphic user interface, wherein the fourth embedded data is comprised of data identifying a first work product to be produced by a third user;
embedding fifth embedded data within a fifth graphic user interface, wherein the fifth embedded data comprises data identifying a work product template;

thus to broaden the claims to permit such an embodiment runs afoul of the original patent requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11, 19, 27, and 35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. With claim 11 being representative the claims recite a processor that provides a GUI that interfaces with a database to allow the selection of business steps into a plurality of business process workflow system as interpreted in view of the 112 1st paragraph rejections above. That is, other than “the processor” that manages “a database information” nothing in the claim elements precludes the step form practically being performed in the mind.  For example, using a processor with a GUI configured to use a database and show on the 
This judicial exception is not integrated into a practical application. In particular the claims recite a processor, a memory, a communication interface, and a database. The claim limitations are recited at a high-level of generality in that a processor perform generic computer functions, the memory stores information, the communication interface communicates with the different claim element and the database stores information.  This amounts to no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor, a memory, a communication interface, and a database to make a show on the screen business process steps which use information to make decision.  This is a flow chart on paper instead of a computer screen where decisions based on information received by looking up the data in a database.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 11-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mueller et al US Patent 7,499,951 (Mueller or the ‘951 patent) in view of Flores et al. US Patent 5,734,837 (Flores or the ‘837 patent) and van Wyk et al. US Patent 10,817,811 (van Wyk or the ‘811 patent).

  1. (Previously Presented) A method of providing a service for defining and managing a business process workflow, the method comprising the steps of:  See the Mueller ‘951 abstract “A graphical user interface (GUI) displays a flow of activities of a business process, including any portion thereof from which capture of data is permitted.” This is a software application that is generated and shown in figure 3A. 
providing a hierarchical visual management tool implemented in a processor and operable to manage and update relational information within a hierarchy, In some embodiments, software which handles captured data applies a filter (that may be user configured), when accepting the captured data for transfer to a destination. Alternatively, or in addition, such software of some embodiments uses an industry standard interface to transfer the captured data to the destination (that is user configured), e.g. by sending messages, via Java Messaging Service (JMS). The captured data may be additionally or alternatively transferred using another industry standard interface to store/retrieve data, such as Java Database Connectivity (JDBC) API for cross-DBMS connectivity to a wide range of SQL databases and access to other tabular data sources, such as spreadsheets or flat files. ‘951 7:65-8:10. Mueller discloses in columns 23-25 a plurality of processors, memories, communication interfaces and networks to be used with the invention.

wherein the relational information comprises identification of one or more users involved in a business process, information to be conveyed to one or more users, a decision to be received from one or more users, an authorization to be received from one or more users, work product to be produced by one or more users, and a work product template (Mueller 3A); further wherein the relational information are manipulated by a user via a plurality of graphic user interface icons (Mueller 3A items 313a-313n) graphicly indicating specific business process steps; wherein each of the plurality of graphic user interface icons are associated with specific business process steps; further wherein each of the plurality of graphic user interface icons are selectable to define a business process workflow; 

See the abstract noted in the preamble above and ‘951 5:44-54 that describes one or more users.  Figure 3A and 3B and 14:29-67 of ‘951 describe a GUI that uses icons generated using the configuration information of figure 1A that indicated specific business process steps and a work product template (3B).


    PNG
    media_image14.png
    637
    548
    media_image14.png
    Greyscale
  
    PNG
    media_image15.png
    631
    521
    media_image15.png
    Greyscale


embedding first embedded data within a first graphic user interface, wherein the first embedded data identifies at least a first user involved in the selected business process; 
embedding second embedded data within a second graphic user interface, wherein the second embedded data identifies a decision to be received by the first user; 
embedding third embedded data within a third graphic user interface, wherein the third embedded data is comprised of identification of an authorization to be received from a second user; 
embedding fourth embedded data within a fourth graphic user interface, wherein the fourth embedded data is comprised of data identifying a first work product to be produced by a third user; 
embedding fifth embedded data within a fifth graphic user interface, wherein the fifth embedded data comprises data identifying a work product template (‘951 fig 3b); receiving embedded data from the selection of one or more of the plurality of graphic user interface icons;
transforming the received embedded data into a plurality of business process workflow functions;

The ‘951 specification 5:55-67 disclose that “(i)dentification of sensors through a GUI as per acts 111-112 and automatic generation of one or more sensor definition(s) as per act 114 eliminates the need to manually change software to add an interceptor to invoke a callback procedure, as required in the prior art described in the Background section above. Specifically, a GUI as described herein allows a user who is not a programmer to set up one or more sensors by using a pointing device (e.g. point and click or drag and drop), which is a significant improvement over a prior art requirement for a programmer to modify source code and write a callback procedure. Note further that in some embodiments, a user who is not a programmer may still manually prepare definition of a sensor on their own, bypassing the GUI.”   See the Mueller abstract and 2:58-3:3 67 that discloses multiple GUI’s which is reproduced below.

 In accordance with the invention, a graphical user interface (GUI) displays a flow of portions of a business process, such as activities, from which capture of data is possible. The GUI receives, in one or more operations, at least an indication of a business process portion from which data is to be captured ("sensor"), as well as an identification of an destination to which captured data is to be transferred and a type of the destination (which identifies, through a mapping, a predetermined software). A sensor may be added any number of times (through a single GUI or though multiple GUIs) by repeatedly performing the operation. Also, a given sensor may be associated with any number of destinations (also called "endpoints").
‘951 2:58-3:3 (emphasis added by examiner)


While the ‘951 specification does discloses a plurality of user and business process that use activity sensors with embedded variable sensors (‘951 16:26-34 and above) it lacks in describing “at least a first user involved in the selected business process”, “a decision to be received by the first user”, “an authorization to be received from a second user”. 
Mueller describes a GUI that displays a flow of activities of a business process but lacks in specifically disclosing specific acts and identification of personnel involved in the business process.  
In an analogous invention to Flores ‘837 8:7-30 discloses that the invention i) produces standard workflow maps of business processes that show workflows and the links defined between workflows or receives such maps and defined links created by the Analyst; and ii) defines triggers that will cause events to occur, states to change, or acts in workflows; iii) verifies the consistency of the business process maps; iv) produces the workflow scripts that correspond to the workflow and links defined in the map; v) generates definitions database; and iv) generates business process applications through forms, form fields and their visual representation. The user of the invented system is known as a business process analyst or systems analyst or designer or application developer. To use the system, the user first creates a business process which is defined in terms of a business process map. A business process map contains customer and performer names and organizational roles for the primary workflow, target cycle times for the entire process, version of the process, when and by whom the process may be started, and so forth. In addition, it contains workflow and link definitions, roles, permitted acts, default identities, application data and forms for each workflow in the process, and trigger act or state, triggered act or state and condition (if link is conditional) for each link in the process.
The user of the invented system is known as a business process analyst or systems analyst or designer or application developer. To use the system, the user first creates a business process which is defined in terms of a business process map. A business process map contains customer and performer names and organizational roles for the primary workflow, target cycle times for the entire process, version of the process, when and by whom the process may be started, and so forth. In addition, it contains workflow and link definitions, roles, permitted acts, default identities, application data and forms for each workflow in the process, and trigger act or state, triggered act or state and condition (if link is conditional) for each link in the process.
It would be obvious to one of ordinary skill in the art to combine Mueller with Flores such that Mueller can have a business process that are associated or linked with specific customers and acts as taught by Flores using the motivation provided in Mueller that one or more users of a system using a GUI displays a flow of activities of a business process (abstract) and as such this applying a known technique which would yield predictable results.  


transforming the business process workflow functions into a natural language textual description of the business process flow; 

 See ‘951 7:49-56 As the definitions in many embodiments are expressed in a human-readable language, such as the extensible Markup Language (XML), the definitions can be prepared as, e.g. descriptions of the business process portion being monitored and/or data to be captured and/or software to be executed and/or destinations to which captured data is to be transferred, in a simple text editor in conformance with predetermined schema(s) for sensors and/or sensor actions.

generating a plurality of APl document calls based on received embedded data and one or more of the plurality of business process workflow functions;
receiving a plurality of API responses containing API response data;

See ‘951 7:65-8:10  In some embodiments, software which handles captured data applies a filter (that may be user configured), when accepting the captured data for transfer to a destination. Alternatively, or in addition, such software of some embodiments uses an industry standard interface to transfer the captured data to the destination (that is user configured), e.g. by sending messages, via Java Messaging Service (JMS). The captured data may be additionally or alternatively transferred using another industry standard interface to store/retrieve data, such as Java Database Connectivity (JDBC) API for cross-DBMS connectivity to a wide range of SQL databases and access to other tabular data sources, such as spreadsheets or flat files. Additionally, Flores discloses using API to build forms that include API transactions 5:30-67.

producing an HTML form, wherein the HTML form is created based at least in part on the received embedded data, and at least one business process workflow function; and
generating an input form for required HTML form data, wherein the input form is generated based at least in part using embedded data, API response data and at least one business process workflow function.

Mueller (7:49-56) disclose a web base service using XML and Flores disclose using API to build forms as disclosed above.  However, both references do not specifically disclose generating a HTML form.  Mueller discloses that the embodiments of the invention are not limited to any specific combination of hardware circuitry and software and shows and HTML link 313C in figure 3C.

    PNG
    media_image16.png
    116
    404
    media_image16.png
    Greyscale

Mueller Fig 3C

  In addition, Peed ‘202 2:1-5 the patent under reissue states that this configuration of HTML is provided by way of example only and is not meant to be restrictive of the present embodiment. In an analogous invention van Wyk discloses an interactive electronic form that uses XML in 5:17-34 uses a GUI tool where the structure function may be stored as XML and the user interface portion may be stored as HTML.  It would have been obvious to one of ordinary skill in the art to combine Mueller that discloses using a web based service using XML and API with Flores using API to build form with van Wyk that discloses using API, XML, and HTML to build an interactive form since this combination of hardware, circuity and software was well known structure in the art of building a web based form using the motivation provided by Mueller that any software or hardware could be used.  Therefore the combination of Mueller, Flores and van Wyk would have been obvious such that an one of ordinary skill would have been able to generate a web based HTML application since the combination would have applied a known technique which would have yielded predictable results.

2-10. (New, Cancelled)
With respect to claim 11, 19, 27 and 35 please see the rejection above with respect to claim 1.

With respect to claims 12, 20 and 28 (New) the processor being further configured to:
translate a first business process workflow function into a natural language textual description of the first business process workflow function.

The rejection for claim 1 above points to ‘951 7:49-56 “As the definitions in many embodiments are expressed in a human-readable language, such as the extensible Markup Language (XML), the definitions can be prepared as, e.g. descriptions of the business process portion being monitored and/or data to be captured and/or software to be executed and/or destinations to which captured data is to be transferred, in a simple text editor in conformance with predetermined schema(s) for sensors and/or sensor actions.”

13, 21, 29, and 36 (New) the processor being further configured to:

generate a plurality of API document calls based at least in part on linked relational information and one or more of the plurality of business process workflow functions.

14, 22, 30, and 37 (New) the processor being further configured to:

produce an HTML form, wherein the HTML form is created based at least in part on the linked relational information, and one or more of the plurality of business process workflow functions.

15, 23, 31, and 38 (New) the processor being further configured to:

generate an input form for required HTML form data, wherein the input form is generated based at least in part using the linked relational information, API response data and one or more of the plurality of business process workflow functions.

With respect to claims 13-15, 21-23, 29-31 and 36-38 please see the rejection for claim 1 above where the combination of references teach HTML form development using web based software including XML, HTML and API. Additionally, the examiner notes that all of the references used in the rejection cite using API software.  An artisan of ordinary skill in the art at the time of the invention would understand how to apply XML, HTML and API software in form development.

16. (New) The system of claim 11, wherein two or more business process workflow functions initiated by the processor can be communicatively coupled.

The portion of the ‘202 specification that supports communicatively coupled (CC) is ‘202 2:9-30 that states that processes hosted by and/or initiated via the system 100 can be communicatively coupled.  The ‘951 specification teaches that all portions of the computer system of the ‘951 application connected (See ‘951 24:58- 25:6) which is CC.

17. (New) The system of claim 11, further comprising, the memory is integral with the processor.

See the rejection for claim 1 above see also Mueller ‘951 column 24 that discloses any type of computer memory.
18. (New) The system of claim 11, the graphical user interface being further configured to allow drag and drop outline mapping to create a flow chart of the business process steps.

See the rejection for claim 1 above. The ‘951 specification 5:55-67 disclose that “(i)dentification of sensors through a GUI as per acts 111-112 and automatic generation of one or more sensor definition(s) as per act 114 eliminates the need to manually change software to add an interceptor to invoke a callback procedure, as required in the prior art described in the Background section above. Specifically, a GUI as described herein allows a user who is not a programmer to set up one or more sensors by using a pointing device (e.g. point and click or drag and drop), which is a significant improvement over a prior art requirement for a programmer to modify source code and write a callback procedure. Note further that in some embodiments, a user who is not a programmer may still manually prepare definition of a sensor on their own, bypassing the GUI.”   




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOTALING II whose telephone number is (571)272-4437.  The examiner can normally be reached on 7:30-4 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M HOTALING/Primary Examiner, Art Unit 3992   
                                                                                                                                                                                                     
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Disclosed structure includes that which is described in a patent specification, including any alternative structures identified.” Serrano v. Telular Corp., 111 F.3d 1578, 1583, 42 USPQ2d 1538, 1542 (Fed. Cir. 1997).